       2:17-cr-20034-MMM-EIL # 23            Page 1 of 3                                            E-FILED
                                                                      Wednesday, 03 July, 2019 03:05:16 PM
                                                                             Clerk, U.S. District Court, ILCD
                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                     Plaintiff,                      )
       v.                                            )Criminal No. 17-CR-20034
                                                     )
NICOLAE POPA,                                        )
                                                     )
                     Defendant.                      )

      EIGHTH UNOPPOSED MOTION TO VACATE SENTENCING HEARING

       NOW COMES the Defendant NICOLAE POPA, by his attorney J. Steven Beckett,

Beckett Law Office PC and for his Unopposed Motion to Vacate Sentencing Hearing and states:

       1.     This matter is currently set for sentencing hearing on July 23, 2019, at 11:00 a.m.

       2.     That the initial Pre-Sentence Investigation Report (PSR) was posted on

              August 23, 2017. The parties are working with the U S Probation Officer assigned

              to the case to finalize the pre-sentence report.

       3.     That this case is a cooperation plea and the Defendant was a material witness in a

              Federal criminal case pending in the Eastern District of Texas, Sherman Division

              (United States v. Satkish K. Puram et al 18 CR 241), indictment returned

              December 12, 2018 hereinafter referred to as the “Texas case.”

       4.     The Texas case was presented to the U. S. District Court by a plea agreement as

              to both Defendants Puram and Nisha Bajaj, based on a superceding information

              filed May 28, 2019 which contained modified charges from the initial indictment.

              Sentencing in the Texas case is set at a future time.

       5.     As a result of the modified charge in the Texas case, Defendant requested that the
        2:17-cr-20034-MMM-EIL # 23              Page 2 of 3



               Government reconsider the plea agreement in the present case in a written request

               submitted on June 4, 2019. This case involves review by the Department of

               Justice regarding Defendant’s request and additional time is needed by the

               Government for that Departmental review.

       6.      The Government and the Defendant request that the Court vacate the current

               sentencing hearing of July 23, 2019 and reschedule the hearing for August 12,

               2019 in the Urbana Division, or at such other time as the Court deems

               appropriate.

       7.      The request for a new sentencing date is sought in the interest of justice

               and not for purposes of delay.

       WHEREFORE the Defendant NICOLAE POPA prays that the Court vacate the

sentencing hearing set for July 23, 2019 at 11:00 a.m. and re-schedule the matter for August 12,

2019 or set the matter for a status hearing, and for such other relief deemed just and appropriate.

                                                Respectfully submitted,
                                                NICOLAE POPA, Defendant,


                                                s/J. Steven Beckett
                                                J. STEVEN BECKETT, Counsel for Defendant

J. STEVEN BECKETT
BECKETT LAW OFFICES PC
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: steve@beckettlawpc.com
        2:17-cr-20034-MMM-EIL # 23           Page 3 of 3



                               CERTIFICATE OF SERVICE

     I hereby certify that on July 3, 2019, I electronically filed the above Eighth
Unopposed Motion to Vacate Sentencing Hearing with the Clerk of Court using the
CM/ECF system which will send notification of such filing(s) to the following:

       AUSA, Elly Pierson - 201 S. Vine Street, Urbana, IL

       Senior Counsel, Dept. Of Justice, Washington DC

and I hereby certify that on July 3, 2019, I mailed by United States Postal Service, first class
postage prepaid and legibly addressed, the document(s) to the following non-registered
participants:
        N/A



                                                    s/J. Steven Beckett
                                                    J. STEVEN BECKETT




J. STEVEN BECKETT
BECKETT LAW OFFICES PC
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: steve@beckettlawpc.com
